


Exhibit 10.17






Dynex Capital, Inc.
2014 Base Salaries for Executive Officers
(Corrected)






The 2014 base salaries for Dynex Capital, Inc.’s executive officers are as
follows: Thomas B. Akin, Executive Chairman -$500,000; Byron L. Boston, Chief
Executive Officer, President and Co-Chief Investment Officer-$675,000; Stephen
J. Benedetti, Executive Vice President, Chief Operating Officer and Chief
Financial Officer-$375,000; and Smriti L. Popenoe, Executive Vice President and
Co-Chief Investment Officer-$408,000.




